 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAWN DEVORE,                                       No. 2:18-cv-02487 KJM AC (PS)
12                       Plaintiff,
13            v.                                         ORDER
14    DEPARTMENT OF JUSTICE, et al.,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge as provided by Local Rule 302(c)(21).

19          On May 24, 2019, the magistrate judge filed findings and recommendations, which were

20   served on all parties and which contained notice to all parties that any objections to the findings

21   and recommendations were to be filed within fourteen days. ECF No. 25. Neither party has filed

22   objections to the findings and recommendations.

23          The court presumes that any findings of fact are correct. See Orand v. United States, 602

24   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

25   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

26   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

27   Having reviewed the file, the court finds the findings and recommendations to be supported by

28   the record and by the proper analysis.
                                                        1
 1   Accordingly, IT IS HEREBY ORDERED that:
 2   1. The findings and recommendations filed May 24, 2019, are adopted in full.
 3   2. The action is dismissed without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), as
 4   to the following defendants:
 5          a. United States Department of Justice,
 6          b. Jefferson Sessions,
 7          c. United States Department of Defense,
 8          d. Dr. Michael Griffin,
 9          e. NASA Ames Research Center,
10          f. Eugene Tu,
11          g. United States Department of Health and Human Services,
12          h. Alex Azar, II,
13          i. Sandia Laboratories,
14          j. Paul Hommert,
15          k. Screened Images d/b/a Corrections.Com,
16          l. Joseph Noonan,
17          m. Tim Blake,
18          n. Screened Images d/b/a Screened Images Multi-Media,
19          o. Laura Noonan,
20          p. Digitalglobe/Maxar Satellite Technologies,
21          q. Howard Lance,
22          r. Lockheed Martin,
23          s. Marillyn Hewson,
24          t. Boeing Corporation,
25          u. Dennis Muilenburg,
26          v. Northrup Grumman Corporation,
27          w. Wesley Bush, and
28          x. Duane Essex.
                                               2
 1          3.      The action proceeds against the following defendants:
 2                  a. California Department of Corrections and Rehabilitation,
 3                  b. Christopher Gates,
 4                  c. Lara Saich,
 5                  d. Janet Lewis,
 6                  e. Christine Milne,
 7                  f. California Occupational Safety and Health Administration, and
 8                  g. Marie Blake.
 9          4.      This action is referred back to the assigned magistrate judge for all further pretrial
10   proceedings.
11   DATED: July 10, 2019.
12

13
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
